                                                                        .           l            .
                                                                                                     .
                                                                                                                           .
                                                                                                                                                            '




                         '                               U$ 'l
                                                             - 'ïh-LS 1Jê-lt4. C-t
                                                                                 )tJCT                                                                                                          s
                                                                                        (                             k
                                                                                                                      m..?                                                                                                 .


                             .         -
                                           ,                                            l-                        .                                         :               '
'''-                                                                                                                                   .                                                .       -- -
                 .                                                              -                                              -                                        -                                              .
                                                            -                                                                                                       .                                          .




-                                                   .   2- .- .'
                                                               -                                = .      (                                          ,
                                                                                                                                                                                                                               .



    -S '
       CC
       .--Y
          ----
             ht
              -'
               -l
                'î
                --'
                  -
                  h
                  .T
                   -
                   -W1
                     --)                                                                                 ' 17,t--
                                                                                                                ,
                                                                                                                .
                                                                                                                -l
                                                                                                                 -                                          fl:7:(q-cb(--rsqs--l            .




                 --                                î        -                                   . t-- 'f.-
                                                                                                         .            ..                                    ? 1
                                                                                                                                                              AR
                                           -   =   - -                  -       -                                                                               .           .- =   -   H-                          -



                                                                -
                                                                                                         j$ . sy--
                                       eço csïtzs                                               Sà            a.J
                                                                                                          g-cq4
                                                                                                              .
                                                                                                              -


             >       .   ,- --   )û-h-z (t
                                                                    -
                                                                            ,
                                                                                    5
                                                                                            .             .

                                                                                                 , 4kes Arrôcc- u wisiN
                                                                                                                                   ,
                                                                                                                                           - -
                                                                                                                                                 . -.   -

                                                                                                                                                            t--l-
                                                                                                                                                                j--l-
                                                                                                                                                                    f-i-
                                                                                                                                                                       oe
                                                                                                                                                                        --, ,
                                                                                                                                                                            .&.
                                                                                                                                                                              x
-
             '
                 b       -   ct-s.                      t. .                        ! -t l tjflo                                       ,
                                                                                                                                                 ,-.--      5                      ;            (zu'   -



 '
                         u.
                                   '
                                   j
                                       ;
                                       .   f---.-
                                                y.
                                                 tt tok $
                                                        .-6, -y-
                                                               ol
                                                                c-
                                                                 ,
                                                                 '
                                                                 L-
                                                                  !s t Iö .
                                                                          r                                                                                                 ke, r J vc
                                       . -     LLV--L-L
                                                      '
                                                      -
                                                      g
                                                      - 2- .
                                                           j-=-- . jyy.'
                                                                       jjj                                                                       z(,
                                                                                                                                                   .
                                                                                                                                                   y jrj j... y jj..                                       .               .
-      - -

             V-
              VWWW i b                                                                                                                                                      . . ' '-------------'




                         Case 7:18-cv-00453-JLK-RSB Document 6 Filed 10/17/18 Page 1 of 11 Pageid#: 475
                                                            ..                                                                       '
                                                                      '                                                                  .                                                                                            '                               .
                                                    .                                                  r
                                                                                                                                                                                   *'
                                                                                                                                                                                    '*--           -- --      ê' -                          '

                                         $e/
                                           1..ijfïff kps .            -       --                                         CJ              'o c.
                                                                                                                                         t                                                          (,
                                                                                                                                                                                                     ?,t(f-
                                                                                                                                                                                                          f
                                                                                                                                                                                                          .
                                                                                                                                                                                                          kat.
                                                                                                                                                                                                             -.)
                                                                                                                                                                                                               '
                                                                                                                                                                                                              '.
                                                                                                                                                                                                              .t       ---tk r'-.
                                                                                                                                                                                                               JJ'ç-tïc-
                                                                                                                                                                                                                       .                                                                                                  .
                                     -
                                                 lBl) Fesfttc
                                                        .
                                                                          -                .                                       '
                                                                                                                                   n                    ! 2,
                                                                                                                                                           4                       .
                                                                                                                                                                                           -
                                                                                                                                                                                               8 $                                                         ,           :t
                                                                                                                                                                                                                                                                        ' f)                                              -



- v))s                                          t                                      a k itcbit in                                                         u
                                                                                                                                                             'ekl-tàéss--t--fls s ,lt .sJ
   -=î7-'MI'
.-..                                     .
                                             kh.-(il ù                                                     ç.J t
                                                                                                               ' -î7!y-
                                                                                                                      szct-uo 1(M1t )                                 -


                                                                                                                                                                                                                              .              -
                                                                                                                                                                                                                                                                                                                              -
                                               '

                                              t$t) qz'   lt                                                1( k$ ) a 1 1' ,'o n sekn,teyrco l.ncl kbl:
                                                                                                                                     .
                                                                                                                                         ,,       --                                                                   ---                                 .- -,
                                                                                                                                                                                                                                                                              '

                                                           @ t1.q.(z- M S )..J-                                                                                                                ().
                                                                                                                                    '
                                              i '  If! 3 0.                                                                        ..-                                                                            l'-Z()'q5-L-l
                                                                                                                                                                                                                              .      yI-hk-lt.
                                                                                                                                                                                                                              ---.-G1.       G                            - ..



                                              '
                                                  6j' ''* -           . .       -,
                                                                                 g                         .               a
                                                                                                                                                         '              g.                                        - ., :tj '            '. j.-
                                                                                                                                                                                                                                       .t ,
                                                   ep   -    .                     i           '(t'                            0                                      ïio 3 S'--                                                            i .                    ( 1(tq                 - ..
                                                                                                                                                                                                                                                                                  - ..- - .


                                     krlof
                                     -                           -          i'
                                                                             .(()-1z:E(.
                                                                                       )l-C,
                                                                                       nt) Tïl.
                                                                                              -pt-l
                                                                                                  'lt
                                                                                                   .'A%p.                        '                                                                                                                                                                                        --
                                                                                                                                                                          .                                                                                                                   .       ' .
                                                                                                                                                               .
                                              ' '

----                                                .       , ,
                                                                     . l
                                                                       '
                                                                       t
                                                                       ':--
                                                                          .- 1   .      gjsj
                                                                                           .
                                                                                            --'t ux l)t)jkof'ùkffxst.o
                                                                                                           .
                                                                                                                       rn )k1.
                                                                                                                     jj nc :
                                                                                                                             r,(-t-           -
                                                                                                                                                  - -'7                                                       ,                           za'-.
                                                                                                                                                                                                                                                                                                  .



==                                                                   1                     t i             -                  tkc                       f)                                         t/l
                                                                                                                                                                                                     flb '  p''' yllh.
                                                                                                                                                                                                                     h tr
                                                                                                                                                                                                                        ,'
                                                                                                                                                                                                                         M!1                                          .


s-c
  p.-                                y-
                                      -tf
                                        -
                                        bf
                                         -i  qb-v-fz'r-'fu--
                                          --vr             t> '-: h (  '.
                                                                        ù--Se,emoé
                                                                 .- - - - -
                                                                . .r .           .
                                                                                  -r 'e-       .                   - -                                                                              - -lt(: -                                                                                               ,

                                                                                           '
.,
 .-.....-...-....                                                .                                                                            .......                                                             .                                .                      .                            .          .........-.,..


                                                                                       -           -   %M K                        t(-Qvsitk                                                   -     -                                -     - -        .                                                                  -

                      ,.
                      .                                      .            t
                                                                     ..


               :jjy; LJ
              hî      g;,o j) - gg j   .sj y u-oV g
                                                  -y s-
                                                   '--
                                                     -js -y -7- (       iyyuy-
                                                                             ;u
   .tïhâq
        ''--iko:-e% tâl i            J         -
                                               .-
                                                     gyyg ;a sjyyo---(
                                                                          ,

                                                                      s usyr.
                                                                                                               .    -- -                                                               . ..


                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                        .



                                                                                                                                                                                                                                                               ,

-- ic Acktkc-c--tk- lt-lsl
                         k -.4-û ;ftqv-lki.t.--.o - -V-pt'  sê,tsufo Is      u- ----
                    41        c ? G tyf--thfkt'c<p-lJ's qe.c)N
                                                             .--,4j)J-.
                                                                      '
- - - -


                    s-
                     f-tk/ k)îol--.
                                  b-a-çàlor-0.ct- mq-   'g -v'û'f)celoi..
                                                     ezfj               l--t-
                                                                            i--
                                                                              u.tp gsL.                                                             ,
                                                                                                                                                                      -                )k
                                                                                                                                                                                       .


                                                                                                                                                                                        V%'
                                                                                                                                                                                          t1
                                                                                                                                                                                           v,,CL-,stsss
                                                                                                                                                                                                      o-jg,
                                                                                                                                                                                                          y-                                                                                                          .


-              -
                    (qm)w-% k-q.$-     t.      z S-ybs ù!t-v-v--?d    ,ok-y-ôjs-.-
                                                                                 Vk
                                                                                 -rltl
                                                                                     pc,sl -
                                                                                                                                                                              '
                                                                                                                                                                                    -


    '
                    - --          -..---.-.-..-..-.---.'...- .--- ....-..-..- c--.- l
                           b.-...-.                                                                                 .-         '                                      .
                                                                                                                                                                                       .   -          -               --- -       -          =- .-,-.-
                                                                                                                                                                                                                                                     . -       ..- --.- -.---. - .-.-                  .-- --- - --
                                 .                                                                                                                           ... ..




                                     Case 7:18-cv-00453-JLK-RSB Document 6 Filed 10/17/18 Page 2 of 11 Pageid#: 476
                                                                                                 E                ('k'                                                                 ''
                                                             L                                                .       -                                                                -                                        .       .
                            .                                                                                                                                                      .           O                                                                       -                       =
                                         J zo
                                            -n
                                         f
                                         !
                                         .
                                         -,Il
                                            1
                                            -
                                            .
                                            j-j.
                                               p
                                               y
                                               ,
                                               ci
                                                .
                                                f,
                                                 '
                                                 s. o)n jC.
                                                        --
                                                          C
                                                          .
                                                          &t
                                                           )'.- a.y'-
                                                          .n        j;y,-
                                                                        î.ç                                      s'                                                                             .


                                                    f
                                                    )                         is     i1 ,' 1-
                                                                                            x. '!
                                                                                                'S '
                                                                                                   ,   ''
                                                                                                        Jte, Si%eir
                                                                                 . t4,o, e 1o A1     A- ,L)        Sc.o                                                                        - - -


                                                                                                                                                                                                                                                        '
    .                                                                                       .                                     .                             .                                                                                               -7--             -

                                .               .      k
                                                       --                                                             '               '                                                :                     ',                                     f
                                                                          -
                                                                                                01i                                                            t &K.---    .                                 i,                             C)                                          ----
          - - -   ot----l'
                         lï
                          e, C                                   ..
                                                                                      A
                                                                                      -
                                                                                                     ft
                                                                                                      ) . 5 --
                                                                                                             Le-qétJ
                                                                                                                   --Ic î: u(.-sto.
                                                                                                                              '
                                                                                                                                  -(.
                                                                                                                                    -.
                                                                                                                                     a!qb r(0).
                                                                                                                                           '
                                                                                                                                           '       .    .' #
                                                                                                                                                         ,,-
                                                                                                                                                         * ,                   ' ..                      '                ''e'                                                 ..
                                                             ,                                                                                         v.




                                        l e- i
                                             -c-
                                               l
                                               .,.is-
                                                    ,t ,'
                                                      .--                                                             y;                           (es Jt'
                                                                                                                                                         l cw
                                                                                                                                                            ëufh.            ,. 1 7-
                                                                                                                                                                fs -h) êal.)ft
                                                                                                                                                                             1     5*                                                                       .- -


              f
              -----'- ' 8 h                                                                      --
              -oiy,    .
                    nlc,)   J J
                              s  .
                                 ,J
                                  '
                                  -
                        iï wcp/a-c .-
                                   11-7.
                                       %. o
                                          fi
                                           '
                                           ci é',
                                                -
                                               t) z
                                                 q.5 a y
                                                       uo  n.
                                                            :x   -
                                                                 )
                                                                 --.-t
                                                                     z
                                                                     ,
                                                                  e IJ-1-
                                                                        t5.
                                                                          -
                                                                          .t,
                                                                            .
                                                                            ,j
                                                                            N,,
                                                                              .

                                                                               .
                                                                               :.
                                                                                z .à.
                                                                                    h
                                                                               le-cl,e- pn 1.hC.
                                                                                     ( z./
                                                                                         k (t
                                                                                            4- -- - -,                                                                                                                                                          .-                                 .


               +7,â!             t ..t () 4 kt tjl:hatbn ,''
                                                           l'
                                                            lt '   -
                                                                   ,U      rkê.s.- s'kôtlr?)v.% -    ..                                                                                                                             -



                lo <J(ei1 rc !.      t
                                               /l         '' ,ez v ùq---lV. -)  '
                                                                                ul l  -ç
                                                                                      ')fà -------a-              '                                                                                - -


                     9-t
                       )t.;             j
                                        .       ;.  j.1
                                                      l 4g . u        .j lgygAo fy g v       'jj.
                                                                                              - jjjyu .
                                                                                                 .                                                                                                                                                  .
                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                                 .


                         c)q     '         -. ,     '(hg lo          (:1(g-j(pk),sk l     xfs                                                                  .
               ,                                                                                                                                           - ..- .


               cl
               ''er
                  '-k
                   a'à
                     4càiqn v'm        er tç.t)
                                              -
                                              c-s             -(
                                                               eGr :M,   '
                                                             '




                                                                     y%(k, k  pA-uc-
                                                                              .    -;y,
                                                                                     .i ,ve,n, --. -
                                                      - -.- .         -                                                                                                                                                   ...


                       t e.vî
                            .
                                          e 1 e; k)iM4              @.              .
                                                                                    -                                                                      .-
                                                                                                                                                                       -
                                                                                                                                                                           .



              - - lttqo'
                       t.-                                                    g
                                                                              -
                                                                              iak-c-s xo-lo-o k ufn ).
                                                                                  -                                                                                                    :                                                                                   -
                            7p
                             e- st-
                                  lucrl --yfp-
                                             d--V                                                                                                  elckr ct'---. - â,1q-
--U.
   qo. q                                                                                        1k .lq.L-
                                                                                                        IE
                                                                                                         '
                                                                                                         !
                                                                                                         m--l-
                                                                                                             ez
                                                                                                              l-
                                                                                                               l
                                                                                                               J-
                                                                                                                tqt -t
                                                                                                                     ce
                                                                                                                      -z                                                                                                                                             t
                                                                                                                                                                                                                                                                     JJ--- -
          ko ê '      ,b-ïa n. y .y-4 1         %-k'-
                                                    --t-tgzm cco---s            (q lu-        -
.- -b-:L e o u-                     ()tat.-km- . '  j-
                                                     kkn .  g.-oloyr--stns; n u t                         ,
                                                                                                              -


--- 15----
         $.
        - -1 0-4-         -.-10-., , l-LeZUV kfl Ee-l'    Jtoq--4k-Cw?l-t1..-l    -Lë.S.ta-t---.
-- -M Mo-#-(-:)--.o'-   lltk.qmg,.
                                 -lde.s-1-
                                         c--l-
                                             t  -J-bsl1nlJv- c'li)'fq .-.ltàL(AJ--
                                             p-c;                                 h- - -.->---,---                                                             .
                                                                                                                                                                               -                                                    -           .




    7ù-
      -o'A
         jc tr
             y-
              k
              rs /    >        j yt
                                  ,-
                                   ,   ; i    a $  ï,
                                                    .,o
                                                      ,    .j . jy--pztjg ys
                                                           ,
                                                           k                  y  .
                                                                                 g                                                                                             .
                                                                                                                                                                                                                                                        .                           .    . .



        û-- --t   1'?
                    --p.
                       '-> (o--stsîe.
                       ;              c-sfx k !1               s,  j-,j-y,
                                                                         ;sog jj                                                       .
                                                                                                                                               -
                                                                                                                                                                   .
                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                       .


     '
     slke-  às msf
              '
                   cùo'   fhvm             s ,wkfk o          ' rlàbt-(0j vl,   t,
                                                                            ôhsl,luq                                                                           .                                                            '

-
     1c ( vttsuotlcltïm ktk' i o 51:,h,W Q                           ïA M d& fJX(.  ;---- , -                                                                                                                        .-
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                    .               - -.
                                                                                                                                                                                                                                                        -


     0+- 1 ùt h)-h?-2,()$-1lûù             c. 4(zès         y
                                                               7.
                                                                6-,
                                                                  -$
                                                                   -
                                                                   ,
                                                                   z-t
                                                                     -%k-çJ' , ';-'ï
                                                                          .1 .
                                                                             -t-
                                                                               0  --
                                                                                   -     ---
                                                                                           f                                                                                                                                                .


-
                    stlm .1
                    v
                                                                                                                  in      ,
                                                                                                                                           ka                          '
                                                                                                                                                                                   i                             ifh ! v
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                r n j-
    .
                    Cz,mml-
                          .
                          l-vF-fl--                                                                               .                        ' ''                                                     '
                                                                                                                                                                                                    -                                                                                    -
                            Case 7:18-cv-00453-JLK-RSB Document 6 Filed 10/17/18 Page 3 of 11 Pageid#: 477
                        .
                                    ---..---......C
                                                                                      -J.                                             '
                                                                                                                                                       g
                                                                                                                                                       a               ..
                                                                                                                                                                                                             '                  .
                                                                                                                                                                                                                                                                       -   . .       .   .
                                                                                                                                                                                                                                                  '
                                          o

    -               f.
                     --'-2 E--                                                                                              L ':
    111
      ,5 .9p4 iiTOi:ffItII,
                          .
                          '
                          II-
                            ISJ .
                                tkî'
                        '-- - - -
                                   ct17 t( .
                                         -f----i--
                                                        l m Jt ,- 1     , (
                                                                          '
       s-
        x1r
          sà-f
          -
             .
             -
             ijà' iufo t) t wuamot         i.!o       !s t),J o       '
                                                                      ,                                                                                                                                                                                                        --
                    t,s $            t 1' o-
                                           ls jhs wfullh ù ('
                                              ,
                                                             o-scpatg.
                                                                     tl
                                                                      'f
                                                                       )n -                                                                                                                                                                                            .
..
 '
 . 4..ea
    '  klllrzftce--' s-
                      ''
                       -kfl-tt-
                              t.
                               -,--w-i
                                     '
                                     ckh---
                                          k-l4t                                                                                                                                                        i.
                                                                                                                                                                                                        c-                                   > i:;
-           *               tio euïltn
                            r
                            'w - -                                                                         '
                                                                                                           o TJ 5 ifïëm ç
                                                                                                                        .
                                                                                                                          '
                                                                                                                          o 1   ,            ,                        ,
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                               - -- -
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                         u            ei l'
                                                                                                                                                                                                                                                          ft  ..

                            btkkrz- qke :(                      -,       -                                         r--(oo Gh'
                                                                                                                            oc fh                                                                                                                                      -

                                                                                                                                                                                                                                                      '
                                                                                                                                                      .



                                                  Tke,                           f-                             I
                                                                                                                '
                                                                                                                5  u'
                                                                                                                    ti
                                                                                                                     ''
                                                                                                                      ) JS û;); o-cj o($$r Fh I                   -       -.-                                                                                                      -


                        (J                              (() t'rfh û                  ;t)J l'
                                                                                           6                   '
                                                                                                           1'v,.'
                                                                                                                ,
                                                                                                                 ' f
                                                                                                                   'l
                                                                                                                    '
                                                                                                                    5()f)oJ'S'i. u'
                                                                                                                                  l
                                                                                                                                  f 81 'tr J'-
                                                                                                                                    .


                        fezttà
                             'l'tm           t
                                             ' tué.--jt-.j( 0:-'v l'oq d: lt ï        . -t .           -
                                                                                                                                                          .
                                                                                                                                                                                                 -


                            l-t'f)'(fd i)e;
                                .
                                                 i G -vto <ls 4 '
                                                                t)i;1- --. th-   r
                                                                                       .
                                                                                       (           #       '        '                                         '           l       4
                                                                                                                                                                                                                                                                           .'
                        !( )(,:21         lr         i tlfy-
                                                           e- J cclfnins       p1-.-R( ?-                                                ,                .
                                                                                                                                                                                                                           .

                             l
                               4-4)
                                  1 â ' .,
                                         . ..'
                                             jt.
                                               j,c' .j 1 ,/
                                                          .
                                                          g j$(),
                                                                t
                                                                -
                                                                -j
                                                                 '
                                                                 nkjq.,
                                                                 g    kj .j j)f jjl
                                                                             .               .                  %


. t-*
    e
    txf..
    .   t.(k t
             '                                                                           î't' .; .'.                                       ' s--.
                                                                                                                                                9 ît-
                                                                                                                                                    jb . j
                                                                                                                                                       '  k.q
                                                                                                                                                            .g(-.-.
                                                                                                                                                                  t>.
                                                                                                                                                                    f-'(
                                                                                                                                                                       b.
                                                                                                                                                                        q
                                                                                                                                                                        -,
                                                                                                                                                                         uk
                                                                                                                                                                          '-y-.' ---- ..               .     .


                            ifà'
                               tû .
                                  k 1
                                    -t
                                     '                                                   ,1 '      .
                                                                                                   ;                                     z 21
                                                                                                                                        C.       ,
                                                                                                                                                       v''
                                                                                                                                                         J.
                                                                                                                                                          evtjlev.k )s . eft               .- ......                       .


                            fk
                             )4q, ('jn u                                                                   t tuw ;fï-l tol eql---
                                                                                                                                tzt
                                                                                                                                  kf- ;- .5.. z5 ()h c '              '
                                                                                                                                                                                      ..                               .                                           '

-                   -               -                               i- -                 .                                                           ' s-1                                                         -                          -               L            .


                                                  tsblt-o .re,
                                                             /ànon = ulkt?
                                                                         .
                                                                         f                                                                                    VT                                             c,
                                                                                                                                                                                                              ' ,
                                                                                                                                                                                                                --tn '
                                                                                                                                                                                                                     ,s issefé
                                                                                                                                                                                                                           .

                        kn--kfhàttok lp                              -                                         $:5 t .v. tlnf-
                                                                                                                             tu                                                            0.
                                                                                                                                                                                            :, 31-.
                                                                                                                                                                                                  0-.-.
                                                                                                                                                                                                      tvs:71. 81
                                                                                                                                                                                                       - .. ..--
                                                                                                                                                                                                                                                               .
-
                                    $((L                                                                                                             . . -
                                                                                                                                                                  2                                                                          V===
-                        -.-
                           uea:
                            y-
                             ,  ., qy,a .'        . .
                                                                                                                                         j           .                 j.q j; ;jj (jot t.a
                                                                                                                                                                                         .
                                                                                                                                                                                         --
                                                                                                                                                                                          U--
                                                                                                                                                                                            yyj-
                                                                                                                                                                                               jj.
                                                                                                                                                                                                 y.j-
                                                                                                                                                                                                    y                      .
                                                                                                                                                                                                                                                                               ..
-               -       W(i i W ï(1 i
                                    .-   :
                                                                                             .
                                                                                                                                                                  ,
                                                                                                                                                                  l(,b(
                                                                                                                                                                      yyy .-gtjyj(y...U.Oq..u    .
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                         .

                        k-)ttl..
                               -tï îfc -
                                       .
                                       t .5 ûs                                                                                               .                    y--J-
                                                                                                                                                                      IïJ-...IntIJ E.70 . . 3
                                                                                                                                                                                      .
                                                                                                                                                                                                                                                               .
    . Sttcutl-.ùo.
        -        -t'-(
                    -          % ûJd i(hîutzu--: GfpctgmW lnco '
                                                        .
                                                               tul(l2J-- .l
                                                                          ce-c           ,                                  -
                                                                                                                                         ,                                    ,                                                .
                                                                                                                                                                                                                                   ...


      -V.--Iot , Ak(), 'syCJjttf-t  ,l ,,'
                                         2..
                                           j.
                                            --/.
                                               syso
                                                 j
                                                      y.
                                                       t
                                                       ....
                                                          t    y (,..rj                                    .                                                                                 .   .
                                                                                                                                                                                                                                                                           -
- -                         l2-qS .L 7e tj.
                                          o.ilA y--ow J) -%-L((--t%                                                                                                                                                                - -)    -
                             V k --t =- -               -. v ,                                                                                                                                                                      -   - --.-L-
'
----vpjsotart.
             o
             eï
             .-t
               -
               ,-
                tl--
                ùf  c
                    -
                    .p
                     è'
                      l(
                       l
                       vv
                        y-y-.  '
                               <soot ,qsk
                                        -y
                                         j
                                         ---g-
                                             tp.
                                               0-/t.--
                                                     y'
                                                      (
                                                      ---
                                                        -

                                                          ygovlk-f
                                                                 -
                                                                 k- -.--- -
----)ùscwle: Inp   -.
                    '-.
                    v (
                      k.
                       0
                       .
                       .
                       -
                       ,4
                        ..
                         -s.
                           .vr-
                            e-y-
                              )sm
                                n-%
                                j
                                - -t.
                                    r-
                                     ,lt          (n (
                                                    -

                                                       ?.--mt:to-
                                                                ).
                                                                 -.(s
                                                                    (
                                                                    c+c)
                                                                       ,
                                                                       5
                                                                       1a(L
                                                                          =- --  .




-           =           -   t
                            s
                            - t-
                               kj-.
                                - -.4 v. (,404
                            : J .k)
                                                                         -



                                                                                                                    âùtt .
                                                                                                                         ;f, 5      yos-j-
                                                                                                                                         j
                                                                                                                                         ct
                                                                                                                                          .
                                                                                                                                          yz
                                                                                                                                           -
                                                                                                                                           r
                                                                                                                                           xj
                                                                                                                                            -sjy
                                                                                                                                               jy
                                                                                                                                                j;r  y
                                                                                                                                                     ,
                                                                                                                                                     ,
                                                                                                                                                 jyoy.
                                                                                                                                                      mt
                                                                                                                                                       r.
                                                                                                                                                        't
                                                                                                                                                         k
                                                                                                                                                         o
                                                                                                                                                         '
                                                                                                                                                         -j t
                                                                                                                                                     , ..oy 0.
                                                                                                                                                              ol
                                                                                                                                                               s
                                                                                                                                                               s
                                                                                                                                                               gvty
                                                                                                                                                                  -
                                                                                                                                                                  y
                                                                                                                                                                  --
                                                                                                                                                                   .
                                                                                                                                                                   ;
                                                                                                                                                                   -
                                                                                                                                                             -. ytjj
                                                                                                                                                                    .
                                                                                                                                                                    ,.
                                                                                                                                                                     -
                                                                                                                                                                     ..
                                                                                                                                                                      ..
                                                                                                                                                                       .-
                                                                                                                                                                        .
                                                                                                                                                                        ,
                                                                                                                                                                        -                                                                                                          -



                        èr.ctlfhll
                                 '
                                 l-ttfc.
                                       3'''-sg,t- I !
                                             1t
                                              ,. .                                   -       - -
                                                                                                                ,                                                                                                      .                                  ,
                                                                                                                                                                                                                                                                               .       .



.--..-JQLW j).
             g ot
                t: $
                   ' oia9q Jj û '1  .
                                          ''.? t.stz.  aq .o ( .: v',4 -,r)4--
                                                                             ,
                                                                                                                                                                                                                                                                                       .
-----1' i iU2I %t,6',
.
                        L
                         $Q$5
                       ù hmy.
                            .
                              Y  -V
                                 s.(  D
                                    ..j.-
                                       jp. y -t ,
                                                /
                                                ljyu ou,my;   ss..
                                                                 y jjyyy
                                                    orjt usojksysoy o mgjo-
                                            jgjyy-yyj
                                                                                                       ,
                                                                                                                    -


                                                                                                                                         .
                                                                                                                                                                                      s


                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                       .
                )C y &.&. . Document  j .-
                                         .yjFiledj-e,
                                                    ,
                                                    j a.(y  -

---.--.
      j'ï71Case
      t     6t  7:18-cv-00453-JLK-RSB    v
                                         6.         10/17/18 ,
                                                             zsu.
                                                             Page 4 of ;
                                                                       11t
                                                                         s,
                                                                          jtojt.
                                                                               y
                                                                               s-
                                                                                i-t478
                                                                          Pageid#: g.
                                                                                    -
                                                                                    rgy---                                                                                        -   .

                                'i1 (Sew .. ''                                                                              k) tku p
                                                                                                                                   uj
                                                                                                                                    Q .2b-/eo FJ-S--
                                                                                                                                                   AgP 2.
                                                                                                                                                        71' Jb .
                                                                                                                                                               -' --u-----
                                     .
      '                                      I                         .                              o            ,                            --                                          -
                                                                                                                                                                                                .       .'   '
          -     .                        -   t.L l.' J-'                                              t' (:
                                                                                                          -
                                                                                                          .            .
                                                                                                                                       .
                                                                                                                                                                                '
                                                                                                                                                                                                                 . .
                                                                                                                                                                                                                                () J' ,
                                                                                                                                                                                                                                      k
                                                              '
                                             .     -   .



-'
                         '
                                             4(j.
                                                'ù-
                                                l ù.
                                                     gy                                 -
                                                                                            ftg
                                                                                                           w
                                                                                                                                   = zxjy.                                              ,
                                                                                                                                                                                        r o.                 .
                                                                                                                                                                                                                   4
                                                                                                                                                                                                                   ';g -
                                                                                                                                                                                                                       . . .-                      - - .-       .- - -
                                                                                                                                                                                                                                                                .



                                                                            kT-
                                                                              ê'
                                                                               /k-- U, . '
                                                                                         llS-
                                                                                            tij-
                                                                                               1- -                                                                                                          -
                                                                                                                                                                                                             .i.
                                                                                                                                                                                                               i..                        .
                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                    -    --


          la
           'df: Ib c                                                          .
                                                                              1.
                                                                               $,-, k 1 - . -.   ---                                                                                                             ---                 .




              '
              --A
                --.
                  ) '
                    .
                    (1J&o ç                                                         :.
                                                                                     1-
                                                                                      4
                                                                                      --Ickca-
                                                                                             .
                                                                                             -'
                                                                                             t.-0 1o .
                                                                                                     'I o                                                                                           ,
                                                                                                                                                                                                    ' ln l ,0l t,os?v
                    () -':,û &t-
-                            1 tï' alm        .



                                                                                            -
                                                                                                       . .                             s
                                                                                                                                           .- -r
                                                                                                                                               .-
                                                                                                                                                J---
                                                                                                                                                lvgy--ck
                                                                                                                                                   x-     '-u---Y
                                                                                                                                                       zrer     lj
                                                                                                                                                                 -y-
                                                                                                                                                                   tCeû,j#
                                                                                                                                                                         /
                                                                                                                                                                         .(1c.c1
                                                                                                                                                                               ûz
                                                                                                                                                                                rwl
                                                                                                                                                                                  -ci0
                                                                                                                                                                                  2  c11o
                                                                                                                                                                                      okl
--- c-
     c. -.--1%- s b$5                                                                                                          .ff'
                                                                                                                                  t1.'''      Ocl#s ( ' '
                                                                                                                                                        -J-S-L
                                                                                                                                                             -rp ..
'--txvq-(-e)sl.ç-l t-,F-.L.iût                                                                                                        (.   V
                                                                                                                                       'ît ) )e
                                                                                                                                              'c
                                                                                                                                               .
                                                                                                                                               -)
                                                                                                                                                ,:re. ,-11 '-
                                                                                                                                                            k'
                                                                                                                                                             .
                                                                                                                                                             i--
                                                                                                                                                               '7-h,
                                                                     1. . -- -'                                                                              ,
- ..- .                                                                                                                    .       .                .                                   -
                                                                                                               .                           .                 ,              ,
                               IkJ
                                 .a)
                                   , $     l ,t;fh          c,, (                               ..
                                                                                                                                            ,



                a- -(        ) F. J 3t)l w x oacx.
                    àt- e. 8(j
                             (                    q. nl! ,1$z L'osof1 on                                                                                 -
                                                                                                                                                             ,
                                                                                                                                                                 .- -


              -w
               - s:j?ts t)
                         q                                .
                                                                         ,
                                                                         (g-------
              (See î(t-.-t;
                          .j
                           k
                           )r
                            -:
                             tl
                              '
                              -
                              1
                              t)
                              ty3-so.
                                 -
                                    L.
                                     k
                                     J
                                     1t
                                      ,bw
                                      m--
                                        o
                                        -c
                                         -
                                          oi
                                           .
                                           ssp
                                             -
                                             /s
                                              xone-c
                                              k    -
                                                   )
                                                   -'
                                                    teq
                                                   o- -
                                                      k
                                                  - - -



                                                      -
                                                      cby/jhLt..ce.r-;
                                                       gl
                                                                   .
                                                                   .


                                                                     u-)
                                                                       '
                                                                       (h@)
                                                                          -e.
                                                                          (,)l.                  --   s-
                                                                                                                                                                                    '                                                          .
              (                                                            .-..s   ..           .                                      ,                     (      ,                                 . .




                % t-z-.
                ,
               - -


               l
                      p--
                        '-
                         j.
                          f.
                           êsJ'
                              v---
                                 '-7.
                                    v)
                                     '.
                                      ()t
                                        .
                                        l
                                        uq
                                         )
                                         *-
                                         1 -
                                           gl
                                          (j fk'
                                               --iD-
                                                  g.(..-
                                                     g>'.j. i
                                                            t e
                                                            l ( ?y 1
                                                                   'JJzkgnj
                                                                 .Xj                                                       ,
                                                                                                                               .                                        .                                                            .   x,.       .


-- - &) -çq   --t-vt?m ()(t Q.t
              - -             p.'
                                sto tJ.T. c z,                                                                                                                                                        -s1J fl
                                                                                                                                                                                                            '
                                                                                                                                                                                                            tul ô
       1-. îlh ttqlt
   --/f,             --).-   .
                               - -          -.         - --

                                                                                                                                                                                                                                                           .7
                                                                                                                                                                                                                                                       .



- 1.
   -
   u ., . kk,---lf
          -      -tûsc--f
                        --u-l -'V kblrz,
                                       r
                                       '
                                       l )nJ :Fo 4î
                                                  -t
                                                  '-,n
                                                     ---il.
                                                          J %l - -
--                           iq$'             l
                                              yl--.lf.
                                                     (
                                                     )
                                                     -(-G w O' -.-1Jr &tg. o- f,
                                                                               e
                                                                          o-$ lt -
                                                                                 1
                                                                                 /
                                                                                 -4 -
                             s!â x < hhân 1 rssu2 '())%, lzJo 'w s   o1'acjt- k --' -                                                          .- - -



                             yl-
                               lœ---
                                   % t   --: s er-,- 'lht !5Ju;cr,
                                                                 ep - e- -1-?-G    -- .
-    '-              -       oc---llt
                                    -œt- h î(,
                                             r
                                             t)q.-.
                                                  ---L -- q                                                                                                                     . 0,1.î,v                          V-
                                                                                                                                                                                                                   -f)lt
                                                                                                                                                                                                                       ?zJ
                                                                                                                                                                                                                         --l&--.
                                                                                                                                                                                                                               -c.
                                                                                                                                                                                                                                 -                             ---
-     -              -
                             s
                             %to-f-
                                  f
                                  <l
                                   psso
                                      -,
                                      t-y
                                        ,
                                        j
                                        y
                                        -
                                        o-
                                         ;
                                         '
                                         t
                                         y
                                         xyg.o-z v                                                                                                                              Cdc )                                  tt
                                                                                                                                                                                                                        'c-iqîi-))--
                                     cl.l J o ù                                                                    yo
                                                                                                                               11--v--                                                                                                         -.
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                --
-- sc-
     i
     '
     r: ' u .e c è'-'
          -              llk-l-
                              irxJù l
                                    5--u.
                                        l
                                        t
                                        Jk
                                         :gy-
                                            e%- .  u4.J(ùiK
                                                          egv
                                                            -,-
                                                            il .-
                                                              ecr-
                                                                 w---,
                                                                     .
                                                                     ------
                                                                          --
   -p
    1œ;
     -. itzkl-
             o k---k -- - '   g-9-$.r .' g..4I,.
                                               wo-I-
                                                   p
                                                   -j,
                                                     .L-
                                                       ,
                                                       .
                                                       t.
                                                        ô.xpoù   ''
                                                                 tqkc-----
                                                                  - - --
                                                                                                                   ,

  X  '
     #
-- - -fv
       l-
        tcq-
           --.
             tf.
               ?
               âq %  (
                     -40
                      4 (;7 )  e,                      b  .
                                                          m   FtN                                                                                                                                                                ,




               -1
                54)
                  5s'-ts kFltJi
                              j-
                               s
                               ,rr
                                 -,.-'!Ct!o2.5-q
                                               .yv
                                                 yj
                                                  .                                                                                                          -1J
                                                                                                                                                               .l
                                                                                                                                                                w ,.J(., jos,t
                                                                                                                                                                             '
                                                                                                                                                                             oa?
                                                                                                                                                                               t
                                                                                                                                                                               -t-lk
                                                                                                                                                                                   h p,e
                                                                                                                                                                                       o-
                                                                                                                                                                                        n
                                                                                                                                                                                        .n
                                                                                                                                                                                         -t
                                                                                                                                                                                          !
                                                                                                                                                                                          r
                                                                                                                                   ,                .        s
-                            l
                             -1
                              .
                              e                   u                    -                                                                   -    -       s' !-                  yy           .




              tr'
                tjo (thtz) E-   tâse
                                   '-s ctûufncf--- ' tt                 ,
                                                                        'n,
                                                                          4 Ac,h ; 'gc1'
               ic .$ ,
                     's--.
                         -o-fé> 1 --                   -
                   Case 7:18-cv-00453-JLK-RSB Document 6 Filed 10/17/18 Page 5 of 11 Pageid#: 479
                                                                                                                                                                                                                                                                        -
     .b (.
     vj  $. <. j;.
                 ($ ;
                    '.r)$j
                         4 ''y,. o.. .).
                          ..                                                                                                  u. 2 ( k).
      %' t
      kl             o 1                                                                   -
                                                                                                                              %2j-W X --s, :1-
     t7-     qJc .        .                                                                                  ' ( C J's        t
                                                                                                                              )f cul-
                                                                                                                                    e.(
                                                                                                                                      -
                                                                                                                                      ,/t11at                                                                                                                .


-- ûF--    . 1.;. 4c                                                                                        A J(:kko t .             Iôo       -
                                                                                                                                               +0---..-. .
   e-xddigo :t,
              cte
                ss '%                                                                                     , akxsew - .
                                                                                                                     -rsie.
                                                                                                                          u;.      '-.,
                                                                                                                                      -G ,    ' -=.-
     t) 'J       o ,,          Lq qk C-z
                                       to:î
                                          -e-s-
                                              t , f -
                                                    ftf
                                                      xl        ..
   Caircutn-
           ;I1'
              J : ç 's              ', fl0-.         hr- ï/Jew (J'- ----=                                                                                                                                                                            ,

   1$p-qI  kIïJ
              '/     ('
                      s .;. ( k î's .           :, ti () Iyone
                                                           .
                                                              k
                                                              jj'
                                                                j-
                                                                 qontj
                                                                     kex                                                  -
                                                                                                                                                                                                                     ,

- -v4tul ko
          ..-         p $khk tl V    tlA v -ie-  ctu-          ke-efà -.-------                               ---


                  *)o ml
                       -ner
                          l .--
                              l
                              isre                                 -               i-
                                                                                    r                             v.ti:
                                                                                                                      (çt4-$'
                                                                                                                            ô-                                       -(
                                                                                                                                                                      y)ûj.
                                                                                                                                                                          -
                                                                                                                                                                          'o0..
                                                                                                                                                                              -crsv- ' .!-'
                                                                                                                                                                                      '
                                                                                                                                                                              '
                                                                                                                                                                                          .                                  ;
                                                                                                                                                                                                                             -
                  .                                                    -                                                      '                                                                                                                                  '---'
     -                                                                                 '                  .                           '
                                                                                                                                                        .                             V       #'                                                     t
              Vl                                                           :           .                              -   re-sen                  .-    -       f .c,I . = -4        it a
                              ..   4c-cts                      b                       -'>                                            c                         er nl                                           s                                        l u<- -                 -
              ls  - èezor;      .' J, tql!'
                                          Q%1
                                           ls..B-
                                                r eaqi
                                                     k,-xk--
                                                           d
                                                           --
                                                            -c
                                                             ki
                                                              k
                                                              eaj
                                                                l.
                                                                 --$.;1u.
                                                                       Lle.r
                                                                           awk
                                                                             Y-
                                                                              lte...pt'
                                                                                      lfoe-
                          -        -



                  's tkli J.
                           !'
                            -p- . â 1-        ù#''
                                              i
                                              -                    smû     , f
                                                                             'tklx ecs
    kt(hz >       ,c         ,; ,---k
                                    -'-       .                                                -- .                                                                                                                                          -
                                                                                                                  ,
- 5.                                  à'jl
                                         ''-t, s-xcsy-cy- ' -1-14                                                                                               ,

-
  i    'e 1 â e- Jnl tr .$t $11'
          -
                               -/tlin 1k' $w-C.
                               kl              l-5---).J?-.
                                                          7:l;przs.---Iï                                                                                                                           -                                                                                   --
                                                                                                                                                                                                                                                         ,
                      #tz            ;, û e,# h' '(lût-f- Ck-troee, tu--.
                                                 hr
                                              ,) 1             J, 5'    â              -                                                                                                      .-
                                                                                                                                                                                                                '.                   -       .

  ûO)-zjtt  o-ôtto Atlkft,  k qotù , Joms,      4.:1 0 yyo-tll!b.
                                                                o S> .   u.-.                    --                   -   -                                             ...- -
                                                                                                                                                                                  .
                                                                                                                                                                                                           .

  b.
   xkfL(.
.- - - - - b ''0''rolio
                      y-
                       zx--
                          L7
                           k1h @-
                               -)h #IJ!#'
                                        >-aqX-?c-$- cç-.-S-tX-J-
                                                    Q          N
                                                               .-914:-- -
                                                                       -           -              -               .                       -                 -


     ck.-.
         -Eo.tf..
                ).5o J   ' .      fï g $ Ifl Ls kL$  - ''f.
                                                         -''J'' ez.   J
                                                                      /
                                                                      -.t.
                                                                         4--. .
                                                                              --
- khb--->-s---o# ss momôfq-q- l- )
                               -                        -- -- -                -
                                                                                                                                      '
                                                                                                                                                                                                                                 .                                 u             - -        --
-                                                     z-                       .                                                                                                                                                                             -




.
    ---kfe-
--- .f
          tè
           k
           èl-
             j
             ztoc-ockoy.
        -msc-tj-gts.-u'
                       f uest-t . tyo.-,rt!prs ùl'
                            clor .ar os
                               ,
                                                 .
                                                 èA-V
                                                    e--giiV-
                                             .sm '&t,
                                                  -
                                                           --jp-f-
                                                                 y-----
                                                          ot. s ss-,u-ycJ,--c-1-.p -     é-- --- -
   V.g-l    ..y.'g ;$ çy .            s...(ro(mngo. r    y js
                                                            oy  y
                                                                s  y yy jy yo.y        ys(yos.. y
oc-.--S14-ftùg---i:       tltkftf.f.sZYG            sty- yusa
                                                            w
                                                            . ,
                                                      xre-/k-vqler S sls-.,. p xo            s .y..s.....
                                                                                                                              .
                                                                                                                                                                         -.


                                                                                                                                                                                                                                                                             -


- LtttL(0-          )--j-T.yko-:ukQ --. '
                                        .01J<q i3-
                                              -      $.
                                                      1-
                                                       1
                                                       4.--1t
                                                            s 2V.-$: y$.-te- .LJ        c;-z y-.                                                                                                                                                                                 ,

-   - -Xypk-     or   koc -G.1.      $.5 .w-i, #..- p-koïy--r uc--à)        Q -1F,
                                                                                 '
                                                                                 2-;.,
                                                                                     ç.
                                                                                      t'
                                                                                       hd1!rt)-.-- - -
---)$J lke-Ax/ 4: $ ,# r/her t p-a) jvrfs:J -l.
              -
                                          j       j        .
                                                                                          ts       --- -                                      .
                                                                                                                                                                                                       -                     -



      cftmt-     lï--yt-q. - lmo.
             f.)-'    -                   x --r
                                      tuvl-    'A
                                              ut         o      yo goojéyyjs gqy yy.     -uj tgy,
                                                                                                .
                                                                                                tu                                                u                 -
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         .



      #k i'       ift é .o qzrj. b (          r,       ,        yu;
                                                                  --
                                                                   y
                                                                   r. r   j    rj
                                                                                - c gu gy j.
                                                                                           syjg
                                                                                              --
                                                                                               yr
     4-kf.--c1csJllytitc
-     - -- --                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                 .
                                                 1
                                                 ;,
                                                  s.
                                                   l
                                                   âf) l'he- cg,t o
                      1 i:. '7tf
                               çi
                                yh
                                -y ,
                                   - --
                                                  ,
                                                                           -



                                                                                                      .       -   .. .
                                                                                                                  .
                                                                                                                                  ;
                                                                                                                                  .                    tY.
                                                                                                                                                         --).                                 a                  jurj J,J(
                                                                                                                                                                                                               . .
                                                                                                                                                                                                                         >.
                                                                                                                                                                                                                          J.-
                                                                                                                                                                                                                            J.i
                                                                                                                                                                                                                              7
                                                                                                                                                                                                                              s-
                                                                                                                                                                                                                               cJ,
                                                                                                                                                                                                                                 pn              .
                                                                                                                                                                                                                                                                                                     - -   -




                                       Case 7:18-cv-00453-JLK-RSB Document 6 Filed 10/17/18 Page 6 of 11 Pageid#: 480
            ''fQ-
                #$
                ,,'q - .
                       l 2 js'b s kfkt
                                     '
                                     n'
                                      k oltzbl
                                             '
                                             J1 ' ; fp-l
                                                       '                                                                                         - -


      --    çaoo---
                  J'
                   .
                   <-rù i                                                                     ùez-or vvctk-cçizœu                        v5o or Dl
                                                                                                                                                 'llàt
                                                                                                                                                     ez
-           Lksts'                                  - -   n-:4
                                                           .
                                                             .o,Jrt.s.-
                                                             ,                                !fh!:1:1 '                          11lo           qlstm:L1                                           - -

            .
             fl-
               s-kt.
                   c '-  lo 0-t' t,l- -sczoqsc-    t- '
                                                      b % ko cù-           ùf                    ----
             b,--% t'
             .
                     r (
                       = i J -k--o mgl'tef- Is i'AJ n &-
                         ,
                       ...                              cvss'ce
                                                              v, (k-qpp--tro .' -5-4-4.--0.6-lctt)-l
                                                                                 -.
                                                                                                                                                                                                .




-----
    11 ki,
         sk n                                                                    -0. --.%iV
                                                                                          , tzkfts rn re'lx tpyc ',
                                                                                                                  '-fk.
                                                                                                                      J-
                                                                                                                       /-s--                                                            -
                         lê
                          Cts
                            S
                            -
                            b
                            '4lt
                              )-(-
                                 f
                                 j
                                 i-
                                  -
                                  .
                                  -(s'Ci$eq.'' Jç
                                    ki -
                                                s
                                                cl So
                                                -


                                                ,
                                                ---
                                                    jîr
                                                      hs
                                                       jep1ëns
                                                             -s
                                                              --
                                                               ,
                                                               /
                                                               n.
                                                               C-
                                                                y--Whoma-s
                                                                         hunlvzl'
                                                                                h'
                                                                                 y
                                                                                 --                                                               -                                             - -




                                                                                                                              '

    t.)U'  kl,  '
                .
                yi(tce-tu. cm mlq;             --   ''
                                                     ,q;,&        : s. u c tlt c.o-                           - -   - -                                            --


-----' suksv-cp
            - -
            '
               kofh'l
                    - ctc'    -
                              arpazkr
                                    tl
                                     )ou ?vb,i t he (!, l                         -z s.                                                                                 '
-       vts#ànll
       5'
    -- -         - a-tl.v.
                         r-...4
                              '))i--1 -uLlls-.
                              -                        )- k-
                                                           e,
                                                            s1- qsdler 'r/1 gy,' 9---
            o-           ''                                                                                                                            ,
       seor                   -sil's?t 'e.,/ :.?1.er -$z                             ,/;
-- aJ     --.  ï
              tao---f        t't k-
                                      t  fïmkczï-
                                                             #
                                                 v--t-tttu p-/sJ/)
                                                                 J
                                                              -y:.  yv
                                                                     -
                                                                     c. -
                                                                         ; v e,
                                                                              5 l,
                                                                 --b)qe- k?e-e-fï wxhlklç.
                                                                                         ï.
                                                                                          sl
                                                                                          -
                                                                                                    .



                                                                                                         .
                                                                                                                      - -
                                                                                                                                                           ,


                                                                                                                                                                                    .
                                                                                                                                                                                            .       .




                                                                                                                                             .
           - -   o-
                  y.-
                    cq-t---kkf- lq. w ke.
                                        S-Z)1>                                                                                ' % ,.?-,-
                                                                                                                                       ,-slLlo effe-ctyxr q                     ,

                 J
                 kk!mott-
                      - tm.&y-
                             -. --
                                 yroccl--
                                        #Lr'
                                           -os''âo
                                                 - pt)-
                                                      t1                                                                                 osï,oo Fs
                                                                                                                                                 'w.,-
                                                                                                                                                     t- $p                                              -
                    .$ o 1 kt)q                           -            kn hw t:                              -t---
                                                                                                                 ï)
                                                                                                                  t.
                                                                                                                   T.                     LTr)
                                                                                                                                             '
                                                                                                                                             tl F.zJ (3011                                                -.
                         '

                             lkzo -,
                                   '),
                                     e,
                                      ohkty
--- e-
     .
     xl,
       o1--okw
           - -                     -wzc-
                                       u--z- o tûJ -wtthnki rtst-f'j-
                                                                    '-
                                                                     ctJ
                                                                        - -



                                                                       . .
                                                                             c
                                                                             o   jyy
                                                                                   j
                                                                                   yj
                                                                                    oyy
                                                                                      --y
                                                                                        t
                                                                                        y
                                                                                        o
                                                                                        %osst
                                                                                            '
                                                                                            r:œOL-
                                                                                                 2)
                                                                                                  t0b5:
                                                                                                      .
                                                                                                      7Jnl-ll)-,---
---4f-klc/-râf
             lco---'.
                    t/-tkw-uttlossts' toforo-- : p > l--ycy-cln ko                                                                           ,
           / S-CZPFI,C/))
   t4rr0h5e.            Q c---
                             l-
                              f2-
                                kùa41yoJ---u s (okùs
                                                -         r---lhps
    ---fçzst tso'
                yaz 7o1--y4%ezs--lkk, g-E!
                                         br ''sr,irx.)ctx--w/
                                                            J-:-.G o.--'
                                                                   -    .'
                                                                        --        ----.
        Lvo-ç- s jj.ru -- -- .-- -
                     '
                                                                       -
                         -        .-                           -                      -        - .- .-                    -         .                          .- -     -   -                        - - .



        '
        trl-&--
              ot-
                )
                y
                % ,- -- skty omey--cl
                                    /uf
                                      l.,0%
                         ik - s@-o. z-uj-           uyoktav---.))'k rtJ.s.cc-tV.- ---
                                                               -




---                                 z
                                    f1
                                     J- y- muz--e,n--
                                               .
                                               s    )%-e
                                                       ;,ei-
                                                           tgv
                                                            rx-?
                                                               -
                                                               -
                                                               -o
                                                                z-
                                                                 l
                                                                 x
                                                                 c
                                                                 p.
                                                                  b -sth
                                                                       -
                                                                       l
                                                                       Mo.
                                                                         $-
                                                                          m,,
                                                                            y$jj-f
                                                                                 .
                                                                                 t
                                                                                 k
                                                                                 yj
                                                                                  Ey
                                                                                   o->
                                                                                   , .y.uGc
                                                                                          azpszz ,                                       z


                              kl/-
                                 î-
                                  fttte ' li
                                           -                                 -



-                                 -         çqvv
                                               aslx
                                                  l:
                                                   œce-s--tqgltus--rtika
                                                                       -oTu v g -qotpikro-+--- y-------
                                                                                               -                                                               ,




      - -        -   % Atoc:î q'
                               :1-G t-.
                                      rwluû.
                                           o                                                                                        Qs--se.:a                           Eq
                                                                                                                                                                         co.-r.-t
                     i3et))
                         .-       U

                                  Case 7:18-cv-00453-JLK-RSB Document 6 Filed 10/17/18 Page 7 of 11 Pageid#: 481
-- ''tt---
         àhf-
          -                                      (c )1 . IJn                    j--)
                                                                     l S $?afyLctzoiopl-ek  .
- 7-té i - -                        !'totk-z-          s ).G     ; ) --.,w c); s--j-tsmso-ves
                        kiNa ko- e,n coOrsctkrlorl' '
                                            -         uiïln)      ikot'I(- hejk         4% kez                                                     ---                                                                   .-                            -



                        ro -scf) foc l-eto-cez--y---
                                                   o
                                                   ..fo vk,
                                                         ,  m utol--o-
                                                                     vapq furlk r.r îr
                                                                          - -
                                                                                     .ïlfl;cl13517                                                                                                                                                         .
'-                                                               -.
.                                ....................,                              ........... .'                                                                               -            ...                                         ......


                                Tw 1o.-.
                                       tlw (
                                           '
                                          . --                                                           -
                                                                                                         ,
                                                                                                         1.
                                                                                                          r.
                                                                                                           y 0f
                                                                                                              à-tè-.
                                                                                                                   tkrx.
                                                                                                                       h- l'
                                                                                                                           i!
                                                                                                                            'g.-
                                                                                                                               t-ftn 2qç r.t.0..
                                                                                                                                               z.
                                                                                                                                                -
                                                                                                                                                û-
                                                                                                                                                 8- iz-s
               -.   '-.h.(k.ï )
                   (s          -(-z                                   .                                        q,
                                                                                                                e- -4.
                                                                                                                     tme,),
                                                                                                                          (w,e,
                                                                                                                              on .
                                                                                                                                 1$-
                                                                                                                                   .-q:-
                                                                                                                                       '
                                                                                                                                       ?,
                                                                                                                                        m o. ; yg,m-                                                                                                   -   .


                     ereaev)-t-' J
                        '                                                                            -                    4kcfl
                                                                                                                              - k ,)tsstrs-
                                                                                                                                          ur.
                                                                                                                                            ez is t$
                                                                                                                                                   '+.ol5e- 9-                                                            - -


                        f-
                         tk.J Asileyra                                                                                                                                                                                    .           .            .
                                                                                                                                                                                                        '

                                                             .              -                          an .tho tswpv of 1. ho      ,'s ,n-y..:es4. In
                                                                                                                                               ,             ,
                                                                                                                                                                           - -
                                                                                                                                                                                                    ,

--                                          1.!
                                              'ds)                                                   'c -'1 : ûs h(p  'sltim L-ylt(
                                                                                                                                  ):() !
                                                                                                                                       -
                                                                                                                                       (à---wo J : x                                          --



- v Te.cr.-c.u---c $.imcz %f 9 rs-exûttpi-    ttoo s' 'orm. '?êzr.' ' -         .
                                                                                           -
- 2!$Iytë,40%-sxl  --.-tt)t
                          -
                          )-u1()1. Ciq3q-
                                        h-:CiJ ,tthez       J
                                                            ' or sectww. m/       .x
-- J;m)n.
     '
             5.
              -k.
               -f-''k
                    'xlltk ' A
                             J zoi.k pf- i     J,
                                                'm0..--..se. ljso- s-ta#w--x-    .
                                                                                 2.-'
                                                                                    .       -
 --'ltfi-/hâls q. î-cri    ??,v h s'---r.zJ cw-.
                            -                     -a%-,-a.,1a-.
                                                              kt..-
                                                                  1F-'
                                                                     û!c).,.ctscr
                                                                                t.-J-&n%-
                                                                                        tz,
                                                                                          ---                                                                                        -


     M.  q $J,i oc
        J.             .j ,s' .LJ.ZJ iqt ' vss1u-z.          4-
                                                              è. L?Y fm
                                                                 -    --  -zi IJ:.   11.
                                                                                       -' .                                                                                      -                                              - -

                                                                                             ''
.
                       ''
--                                                               er ' 1. v epnJ- (ï,
                                                                                   'xng(
                                                                                       qs ey&l-
                                                                                              eJ-.
                                                                                                 -p-tk,
                                                                                                      tys
                                                                                                        .
                                                                                                        Sx.
                                                                                                          f-
                                                                                                           c.y.
                                                                                                              -x)Vy- ---                                                                  .                     s-
                             og
                            @h'lo.r k.l                                             -                    .- - - - -.  -   s-c                  !t                            i 1
                                                                                                                                                                               ). :se.--%,,lw-tec v.
                                Dï)(.,.-.J î-kte,s (tLhq5
                                t                       -.
                                                         Y.)---
                                                              C3.r.(tJ)zû5-                                -                                                                                  'C C-l
                                                                                                                                                                                                   .foi1.
                                    (n t)S , '
                                             t7'
                                               q-J                 - -. -
                                                                      ,                 .                                                                                                     ---         --. .
                                                                                                                                                                                                              ------
-  ''httvr in iniïoàRv,  ph 1 3 koft t -itJ'-m-         < o. --otW '
                                                                   s- za-.J7k)--      -
-   zwtwtg:f/'ts -lûg
               -- - -zhe,,
                         nl-ez
                             pw- o g-     ;zv--of--v --lqw 1>---9i-Le-      zoi-
                                                                               ço ----
-   éko oTto-zs-   àc
                    'ezv-l-&-%lke---'    a- Mbu cpo-lup-tv  ---iotoll -à-
                                                                        rza:'.-        -     -



-  uk:To- --0.     :)s--
                   -    '4- ïohic.t.--(
                                      .0.c-.tx,-..(y-JForç
                                                         ?.1'lho'o d
                                                                   w -. 2il---- -- .
-- u k.n 1.0 %0J,,s ?g--
                   - .       Jsoor-ocxf        ynmc-zox!  j-
                                                          't,,-J-
                                                                G--f-lk'
                                                                       :t-o v---       -                                                                 ,.                          ..
    cf hea-tv Tqows--ol-G 1.             1 +< -J u-.-      ' ., kw-ltzù.    o )- -.
   C5. Q --(-q-t1 c.:.
          -        - -  s'.t @oè% oo -4>t./% :Jw= a -k-.>                  T> - ---
 -- -.kj-(
         !x
          Vt0eaf1-w
                  -l-tLfz--V6.
                            .-J
                              .z
                               .
                               --t)fk
                                    ..
                                     -;.
                                       ..
                                        -.
                                         ...g.
                                            I'6.
                                               7.-.-u-
                                                     Hl.
                                                       &-..
                                                          .
                                                          - .---.
          t                    3.    <                      g k-C..--
                                                                    . -- - - -- ---. - -- - .)g-------.
                                                                   OV W-QUQQWV--XVX WYW --W-A- -.     -.---.-
                                                                                                       -.                    - - ..
                                                                                                                                                                                                                     ,
                       - - .
                                2-
                                :2.
                                  -(q-4--î%-û. &t
                                                /
                                                -
                                                kl
                                                 -l-
                                                   t
                                                   .t
                                                    t
                                                    z%-:î
                                                        - yj
                                                           ,y.-
                                                            ) 1.1---:2(
                                                                      )g
                                                                       ' kn1tj.
                                                                              '
                                                                              f
                                                                              khtl!
                                                                                  *
                                                                                  jù4-V -                                                                                                                                                           -
                                             fix seokl (s- - çila J c:1--$-----re-
                                                                                 4v.cJ-----                                                              '
                                                                                                                                                                 .                                                                                 --
                                 l Jef/lnpsfcgl-
                                               o- à tnrqwc---ctmfa 1,t,% ()e> J..' ( % o.--syc-'
                                                                                               --fa-z-
                                                                                                     ol.                              -   ,.       -
                                                                                                                                                                     - -
                                                                                                                                                                      ,- -       -
                                                                                                                                                                                                            -


                                -:(: 7lt;fut5 M. Tlri zv
                                                       =y-
                                                         h -1  4n'7. ).
                                                                      r-.
                                                                        = tkj-lt7
                                                                                -.-.      --- -                       . -




                                           Case 7:18-cv-00453-JLK-RSB Document 6 Filed 10/17/18 Page 8 of 11 Pageid#: 482
                                                                                                                              '                                                                                '
                                                                                                                      ... .
                                                                                                                      '                                                                                   .
                                               ,



                   t                               ,                                         is rttlT0()1a---.
                                                                                                             u.
                                                                                                              cu
                                                                                                               .-r ()' o                                                                                                       ,
                                                                                                                                                                                                                               'v ktt
                              , ù '
                                                                                     l,-z z'                                               l;em                                               ic-unu u             -   -.                o           e-l-il-iaf
                                                                                                                                                                                                                                                              ïef-           .-


       -A++-.fJ1-Q K Lt-
.- w e>1               û
                       u               T -$
                                          '(-t -c          ' '  ,cr i es:azk..,.-- s--.z- =                                                                                                                                              .


              lû!. ciks
                      -r,ltàsklre.
                                 z ()
                                    .
                                    jV (
                                       .
                                       !kV 5e.s. 4.y.%!- Loy A
                                               7u,                                                                                                             -



            '
            -l
             '
             key l
                 û
               to-
                  )
                 u-
                  t-
                   e
                     î
                     !
                     - k)  s
                           ac
                       'ku' ç.
                              NJ
                              o-
                               l-r-
                                  .
                                  b---nf
                                       ïc
                                        '
                                        lq-,
                                           Yfj
                                             --t
                                               -
                                               .
                                                 t w
                                                   j--
                                                     é
                                                     -
                                                     t.
                                                      z
                                                      t
                                                     t.s
                                                      p.
                                               'rflr' l
                                                         '
                                                         .
                                                       1a.
                                                       t
                                                          f
                                                          l
                                                         o.
                                                       rll
                                                         '
                                                         ,
                                                         k/k
                                                           r
                                                            f
                                                            ?l
                                                             p'
                                                              l
                                                              .
                                                              l
                                                           ùcil
                                                               t
                                                               '
                                                               k-
                                                                .
                                                          -.2:. -4-kkz-. .kt kco            --
                                                                                                                                                               ,

                                                                                                                                                           - - ..
                                                                                                                                                                                                                   -




                                                                                                                                                                                                                                                                     ,

                      ifl.
                         t F&S                                                   epù 16                                       1.
                                                                                                                               6.
                                                                                                                                +0-
                                                                                                                                  .).-..
                                                                                                                                       '                                             û h F0a vcsf---p-
                                                                                                                                                                                                     st)ce- ' .
                 0 . -..



                 skl
                   zycc . 9
                          .
                          s.
                           W-t
                             o
                             -tt
                               -
                               q.
                                ..>-
                                   r,
                                    )iw                - .
                                                                                                                      ofj
                                                                                                                        , h'
                                                                                                                           ?,cjo
                                                                                                                               -
                                                                                                                               ec
                                                                                                                                -
                                                                                                                                i
                                                                                                                                )-.
                                                                                                                                  -)t
                                                                                                                                    C
                                                                                                                                    ,t
                                                                                                                                     h'
                                                                                                                                      k
                                                                                                                                      -
                                                                                                                                      s
                                                                                                                                      l--X--il%- suAv0- '---
                                                                                                                                                           :f hùrek
                                                                                                                                          (-jsscsoozgte- ctovb.!
                                                                                                                                        jo-                                            .- -
                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                             .       -   -
                 ..
                   ty,,.
                       t                               .i c.i
                                                            è-ux.
                                                                oys-tu o sa, œ-
                                                                              s-.-j- o                                            .
                                                                                                                                             '         -            ''
                                                                                                                                                                     .
                                                                                                                                                                                                      c            .
                                                                                                                                                                                                                                                                                      -
             w                         .           .                                 .                            .
                                                                                                                           - -         =                                 '                ,                        .       .

                      -   t.t ls ,û                        .
                                                               -             ' fkzcs-..
                                                                             ,        j- -                                                       r-k                         .
                                                                                                                                                                                              ;o: !n'
                                                                                                                                                                                                    k?                                         t ha ?-   -                        -
               J--tQ     .,..- 2  n
                                                                                         .                    .
                                                                                                                       .1% .
                                                                                                                           : t, '., uf)% .-
                                                                                                                                          .
                                                                                                                                          g--os o .,ir-
                                                                                                                                                      .
                                                                                                                                                      t.                                                                                                                     -.
                                                                                                                                                                                                                                                                              -.---u
              a'msàûfte-
                      -       : .'                                                                                            t
                                                                                                                              '1 1--7
                                                                                                                                    .
                                                                                                                                    -.
                                                                                                                                     -.tt) t
                                                                                                                                      .- . 'tl-
                                                                                                                                              ccts-
                                                                                                                                                  --J,
                                                                                                                                                     u.l
                                                                                                                                                       ?'o-.J(
                                                                                                                                                      t-     )---f
                                                                                                                                                                 ),t!1?'
                                                                                                                                                                       o?--.
                                                                                                                                                                           ---.
                                                                                                                                                                              -
                                                                                                                                                                              .
                                                                                                                                                                              -----                            .
                                                                                                                                                                                                                       -


                              u                '                                         c' ) :) .
                                                                                                 u .-1-V, r
                                                                                                          k nsr
                                                                                                              -:-
                                                                                                                Ev--
                                                                                                             .- .-ltmp-o -tr
                                                                                                                           '
                                                                                                                           oq .
                                                                                                                              '
                                                                                                                              -p.
                                                                                                                                #
                                                                                                                                u.
                      (: t'(,l?
                              a        -                   c$pû û-
                                                 pioq û-k eat xfcrJs 4
                                                                     7s
                                                                     - ftf
                                                                         .w
                                                                         :
                                                                    'lkm:'J1 lclj-1
                                                                            --
                                                                                  --u'J--(). - -         -


              'F:pfi'ïof)t---
                            ''ûp
                               .
                               -y-
                               : h--1()
                                      ,--kx
                                          '-'t
                                             ----%
                                                 'tsùzof
                                                       )(---.
                                                            ,
                                                            t1
                                                             --h
                                                               -.
                                                                -0-!-x mur7--,--
                                                                            1
                                                                            ' % J-Eûo'J( -- -                                                                                                     .       --


               slln-îs
                     -r-lt u ?)-kga -êron &        -        Imû- ttczj Lpose---w-
                                                                        -        srs--.-
                                                                                                                                                                                                  ,                        ,-




-                suftp-
                      tf
                       l-
                        ol--                                                                 lc- ktko âfw : -%    ï :, qok                                                                                                                                                        -.
    .
                   zt-ta--qk-u                                         '                 eu--v n eut
                                                                                         -          -kri
                                                                                                       ,  t il --%S3'm n 1. 1t;c-
                                                                                                                                l-
        - u-
           z/-$
              ::50,
              .-
                  1
                  isl
                    uo
                     jbl
                       -
                       n
                       q---
                          ls-oq1yz
                                 y
                                 ---p-
                                     & , oxl'                                                                                                                                                                                                 J-r-
                                                                                                                                                                                                                                                 olg-
                                                                                                                                                                                                                                                    t8
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                     op-
-- .-
    &LL
      ?y-ltûec- é o-
- rn- cy-m--f-
                    t -
                      k
                      ,u'.d-
                     j.
                      4.  -û-
                            (-
                                o Lsk-x-
                                       ec!
                                         -rzcy wzcoav-(.-4:t  .elce,
                                         -l:- cFt --& l>kas-fp---t
                                           -
                                                                    c ----u
                                                                    ruvp- --
                                                                                             -


                                                                                                 -
                                                                   .

                       j       y,
                                yyjjsyfqoo     .u         fjy
-   om-
      :-asc cy-
    çkt,k .tez .k!
                 (
            .-- - -
                   o.- -
                       .
                       t.
                        s
                        o  -. 1
                              .
                      Qk ao qsqel r$oeq oJ-y.
                                            a-
                                             ,-
                                              . u-s
                                                  y j
                                                    jxs  sy  wy-g..ya.
                                                                N;                                                                               - --                                         -
                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                    ,

                                                                                                                                                                                                                                        .y-
                                                                                                                                                                                                                                                ..


                                                                                                                                                                                                                                                     .


                      k       Y
                              .                :                                 ueu V &= 0C%o .                                                                    -= . =            - -             .-
                                                                                                                                                                                                                       .

                                                                                                                                                                                                                                    c-


                                                                                                 A LLLL-J G )                                                                -   -   -- -
                                                                                                                                                                                      -               -            -   -        -             7
                                                                                                                                                                                                                                              .--,-              -           -    -


                 - -      -           - - -    - .....     2--w ..-..-...
                                                                        -g..--.
                                                                              --.
                                                                                .-.
                                                                                  .-..
                                                                                     --.
                                                                                       .
                                                                                       -.-.....J
                                                                                               -.- .-.---w-.
                                                                                                           m.=                                                                   -            .--.....-.---V-                                  '-0L----- --.
                                                                                                                                                                                                                                                           ---.- --Z.-- -
  ' t) tz41;1-
             ,-
              (Cor---o n.   z - JJ-! -S---J.
                                       x    k
                                            -c-vtscsèv-a . ---ye-
                                                       .
                                                                 o;(7,
                                                                     -(.
                                                                       , --      .


- ------.
        (4Wf
           .
           >.
            h
            y
            - c ,(
                 j-tgf)4.lif-
                            j- . y.y.
                             as-
                               jy   ysyy
                                       # ,q     y.jjy
                                                    J jj yj,yy .yg-.y.
                                                                     y..-,-
                                                                                                         .

                                                                                                                                                   .                                                                   . ....


                                                           Cz          --   û Ni mL C,f ,.                                                                                                                             -
-   -   -                 -   -                                                                      -
                                                                                                     .V
                                                                                                                              - - -
                                                                                                                              .         y. . .                       ..                   ..                                        T



                                  Case 7:18-cv-00453-JLK-RSB Document 6 Filed 10/17/18 Page 9 of 11 Pageid#: 483
                                             ..                                                   .
                                                                           .                   . - .
               .                                                                X                 . -      -       ..
                    '

    î-             l    -
                                         j ',,j.
                                               !
                                               'tj . .j                             f
                                                                                    )J'vr y'
                                                                                           j tçh't.ro q'Jn                                       -

    '
             1-0 -tkvu . -,.'                                   r
                                                                - bh :r
                                                                      ..
                                                                       --. klte,-l.)'Q
                                                                           -                                            (b p-q5                 - -



                                                            .              ':            '
                                     .                                               - - - -                   .                            .


                                         '
.                            .               ..a= = .           .                                                       - ,p-       '       --
                             .   '                      .                                 .



                   ï l/tt--- er
                            --                     '            ,t o                ?u-                 ul.
                                                                                                          <â.L' -1
                                                                       .                                                        -       .
         .




             Case 7:18-cv-00453-JLK-RSB Document 6 Filed 10/17/18 Page 10 of 11 Pageid#: 484
'

                              r#z
'
4                             .ne '''                         .kA)
                                                                 %.
                                                                 .
1 1.( .h., 7:         h..
t -wr # ' w Y %n 11'
                   z11
                     %;X Od
'                             X                   j                        .
                                                 1. .z.
                                                      / ' ,.                   .
    v                         ?ii*'œ;.   .            .            .   :           q,
                                                                                    .1
                                                                                                                                 z''- **x,
    -
    '''                        cz r'k'$1r1.z 1.1EART).'k.j                            %.
                                                                                       1
    x
    v   ..                     w<                              .                      :                                              Qa                                                   D
      . ;.                                                    w.
                                                               .-           tl        $                                          c c
    .
    rc
     . Ne
        . ./ =
             w &'5I
                  R %aa
                      'a'
                        :ozl 1
                             C
    = s                            .                  A'>.                 * J e,a
                               -- ..
                               r                  j                              x                                                                               e'
                                                                                                                                                                 .              G
                               a
                               a, .              r.. y.
                                                 .      ..
                                                         , , ,. $;( ,,
                                                                  i!#                                                                                                =
                                                                                                                                                                     D          œ'
                                                                                                                                                                                 -            &
                         N     =         v
                                             .
                                                   *w w. . Imj;wA . w.
                                                      .                        lf'
                                                                                                                                                                 &               6a2 .cs
                                                                                                                                                                               t .
                                                                                                                                                                                       +.
                             '..                                       A       g' '                                                                                              .   %- ben
                              =
                              '
                              =
                                         Pt:RPLQ HEARTv-
                                                       qZ >                                         =                                                                            z5            -
        / ;.                  <
                              w                .t
                              a v srh ,jg tsax o a                                                   J                                                               'e         .e.       Z2
                                                  /
                                                                                                                                                                         c.          x.a t'D -
          --'1                p- e t J'-'..                            'Ny                          =
                                                                                                                                                                     .4- @         '
                                                                                                                                                                      & = ..e '''D
                                                                                                                                                                      .

                         N               z            .
                                                                                                    u
                                                                                                    =                                                          Vt <=7-*              MG '
                                                                                                                                                                                     .
                                                                                                                                                         -                            &    '
          '
              ....-,. . -                I,cltI,1. :-usaRa.R
                                                           ..                                                                                                  cao wQ =
                                                                                                                                                                      =              .
                                                                                                                                                                                     .+.
                                                                                                                                                                                      p .n
=s                   #         <             . .',        v        4 $,                                                                                    o             .+. W                =' '
c
Nl
                 .                .
                               D * YS9 X D
                                          %
                                         'A3 80 : t
                                                  5                                                     ..-   t         f                                 <>
                                                                                                                                                                     .=
                                                                                                                                                                      --
                                                                                                                                                                          a    =          '   w.
r.
,,r
  .
     . 1> /
7: #k.
    -
               -             .
                               w 4.   1'            (.'
                                                      :.J
                                                  :i:k.2..'e. .. '.:5..Il
                                                      .
                                                                                                        <=: J                                            %               oo              c ==
    ra ... ' ac): z
    >                                                         . .tJ                                     &-              !                                      --p                       v 7-
    =                                               .              . .g
                                                                    t'         e                                                                          .<w %                      'k>
                                                                                                                                                                                      e
    H:z; .                     L1 .                  a
                                  h l:tj!4pLg.H E.ARTK                                                                                                       1 %                         4 0
                                                                                                                                                          ,. -             c     =            >
                                                                                                        O                                                    O       U               P        X
                                                                                                        =




                 k, >
                 .                                            e'           #
                     v
                     %
                     %                                    &.z' v'/
                     qkN .                                     ##.




          lk

                                                     O
                                                     %..
                                                       p
                                                     t''4
                                                     r
                                                                                           '

      *<
      '*g
       Y
             tn
              E
                                                     w
                                                     c%
                                                     e -.
                                                                                               qqëqsnlhhuuuùëïahïnl
         z    W2
       h
     t.N   u3 ;K
        & o xo
      co u oo

     cxY >
          W-= 6
         wa qsu -n
                 m
                                                      X
                                                      'x*
                                                          &


                                                          X
                                                                                               111l
                                                                                                  t
                                                                                                  lII
                                                                                                    lIl111111111
                                                                                                              ,
                                                                                                              '                  .
                                                                                                  -)-,
                                                                                                     :-   .. .
                                                                                                         .-       .   ::-.- .:   .        .
                                                                                                                                          . .
                                                                                                                                                .
                                                                                                                                                    l   ....




                                             Case 7:18-cv-00453-JLK-RSB Document 6 Filed 10/17/18 Page 11 of 11 Pageid#: 485
